PER CURIAM.
The appeal in this action in ejectment, determinable under Kentucky law, has been duly considered upon the record, the oral arguments, briefs and authorities submitted by attorneys, and upon the opinion of the District Court for the Eastern District of Kentucky, published in Pioneer Coal Co. v. Ward, D. C., 55 F.Supp. 625.
The conclusion has been reached that the motion to dismiss made by appellees, defendants below, was rightly sustained. We do not find, as contended by appellant, that the decision of the District Court conflicted with Tennis Coal Co. v. Sackett, 172 Ky. 729, 10 S.W. 130, Ann.Cas.1917E, 629; Steele v. Bryant, 132 Ky. 569, 116 S.W. 755; or with any other of the Kentucky authorities cited by appellant. In our view, the District Court correctly applied to the facts in evidence the principles of Stephens v. Terry, 178 Ky. 129, 132, 198 S.W. 768; Davidson v. Lewis, 159 Ky. 798, 803 169 S.W. 538, and the other authorities cited in its opinion.
The judgment of the District Court is affirmed.